

115 HR 6104 IH: Generating American Income and Infrastructure Now Act
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6104IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Kelly of Pennsylvania (for himself, Mr. Clay, and Mr. Budd) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the sale of distressed notes and other obligations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Generating American Income and Infrastructure Now Act. 2.Required sale of distressed notes and other obligations (a)In general (1)Coordination of sale of distressed notesThe Secretary of Agriculture shall sell, under terms established by the Secretary of the Treasury, distressed notes and other obligations held by the Department of Agriculture.
 (2)Deposit of proceedsOf the proceeds from the sale of the notes and obligations pursuant to paragraph (1)— (A)50 percent shall be deposited in an account specifically designated for purposes of carrying out infrastructure projects in low-income communities (as defined in section 45D(e) of the Internal Revenue Code of 1986); and
 (B)50 percent shall be retained in the Treasury for purposes of deficit reduction. (b)Terms and procedures of sales (1)Fair market valuationThe Secretary of the Treasury shall consult with the Secretary of Agriculture to establish a fair market valuation for the sale of the distressed notes or other obligations pursuant to this section.
 (2)No recourse or liabilityThe sale of distressed notes or other obligations pursuant to this section shall be on a nonrecourse basis. The Secretary of Agriculture and any subsequent purchaser of such notes or other obligations sold on a nonrecourse basis shall be relieved of any responsibilities that might have been imposed had the borrower remained indebted to the Secretary of Agriculture.
 (3)Contract provisionsThe sale of distressed notes or other obligations pursuant to this section shall not alter the terms specified in the note or other obligation.
 (4)Notification; notice and commentNot less than 60 days before the sale of a distressed note or other obligation pursuant to this section, the Secretary of Agriculture shall notify the borrower that the Department of Agriculture intends to sell such note or other obligation.
 (5)Notice and commentDuring the 60-day period before the sale of a distressed note or other obligation under this section, the Secretary of Agriculture shall provide an opportunity for notice and public comment in a manner that protects the personally identifiable information relating to the borrower.
 (6)Borrower opportunity to refinanceA borrower may pay off a distressed note or other obligation at a discount to par value enabling the borrower to refinance the note or other obligation through a private market loan within 30 days after the borrower receives notification of the intent to sell such note or other obligation pursuant to paragraph (4).
 (7)Best priceThe Secretary of Agriculture shall obtain the highest possible return from the sales of distressed notes or other obligations under this section and may conduct sales on a competitive bidding or negotiated process, in amounts sufficiently large to assure market interest.
 (8)Financial advisorIn order to assure the highest possible return, the Secretary of Agriculture may employ public finance advisors from micro-, woman-, and minority-owned businesses, as defined by the Small Business Administration.
 (9)Loan servicingBefore selling any distressed note or other obligation under this section, the Secretary of Agriculture shall require persons offering to purchase the note or other obligation to demonstrate—
 (A)an ability or resources to provide such servicing, with respect to the distressed note or other obligation, that the Secretary of the Treasury determines to be necessary to ensure the continued performance on the loan; and
 (B)the ability to generate capital to provide the borrowers of the distressed notes or other obligations such additional credit as may be necessary in proper servicing of such notes or other obligations.
 (c)GAO reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the sale of distressed notes or other obligations of the Department of Agriculture under this section. Such report shall include the recommendation of the Comptroller General of the United States with respect to whether such a sale should be undertaken by other Federal agencies.
			